DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species B (Figs. 4-5) in the reply filed on 02/09/2022) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant cancelled claims 30 and 33-37 and added new claims 39-45 in response to the species requirement.  Applicant’s statement that new claims 39-45 correspond to elected Species B is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29, 31-32, and 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the claim recites “the shaft extending longitudinally from a distal end to a proximal end attached to a controller which remains outside of the body and including a lumen extending therethrough” (emphasis added by Examiner).  It is unclear whether the structure which includes a lumen extending therethrough is the controller or the shaft, therefore rendering the claim indefinite.
Claims 29, 31-32, & 38-45 are indefinite by virtue of their dependency on indefinite base claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 28 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2002/0183768 A1 to Deem et al. (hereinafter “Deem”).
Regarding claim 28, Deem discloses (see abstract; Figs. 15A-D; and [01110]-[0115]) a method method for closing a tissue opening (see at least [0112]), comprising the steps of: inserting into a living body a distal portion (282) of a shaft  (280) and positioning an tissue receiving opening (286) extending through a wall of the shaft adjacent to the tissue opening (see Figs. 15A-B and [0111]-[0112]), the shaft extending longitudinally from a distal end (shown in Fig. 15A) to a proximal end (see [0111], portion of device 280 that is external to the esophagus and stomach of the patient) attached to a controller which remains outside of the body (see [0111], the device is inherently manipulated by a controller that does not go into the esophagus and stomach of the patient so that it is accessible and manipulatable by the user) and including a lumen (284) extending therethrough (see Fig. 15A and [0111]-[0112]); drawing edges of the tissue opening through the tissue receiving opening into the lumen (see Figs. 15B-C and [0111]-[0112]); and moving a fastening element (288) housed within the lumen (see [0111]-[0112]) along the longitudinal axis of the lumen over the tissue edges received in the lumen to hold the tissue edges against one another (see Figs. 15A-D and [0111]-[0112]).
Deem further discloses (claim 38) wherein the step of drawing tissue into the lumen includes applying a vacuum force through the lumen of the shaft to draw the target tissue through the tissue receiving opening (see Figs. 15A-B and [0112]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-29, 31-32, 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9, 451, 967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same structures and functional language – in other words, the current claims are method claims which recite steps which are functionally recited in the apparatus claims of the ‘967 patent.  See the chart below for the corresponding claim numbers.
16/587865 (current application)
28
29
31
32
40-41
42
US 9,451,967 B2
1
2
3
5
4
6

Allowable Subject Matter
Claims 29, 31-32, 39-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, as well as overcoming the nonstatutory double patenting rejection as set forth above for the corresponding claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 29, the closest prior art is Deem, as discussed above.  Although Deem discloses tissue rollers in several embodiments of the disclosure, the cited embodiment used for claim 28 does not use tissue rollers.  Moreover, there is no apparent reason or motivation to modify Deem’s cited embodiment with the rollers as the device uses vacuum suction through the elongated slots to draw the tissue into the shaft to be fastened.  It is not clear how this could be modified to use tissue rollers.  With respect to Deem’s tissue roller embodiments, as well as the other prior art of record, none of them teach or suggest that the rollers are disposed in a shaft adjacent to one another and extending within the tissue receiving opening which extends through the wall of the shaft.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached PTO-892 Notice of References cited for additional relevant prior art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771